683 F.2d 313
UNITED STATES of America, Plaintiff-Appellee,v.Lawrence William CLEARY, Jr., Defendant-Appellant.
No. 80-1557.
United States Court of Appeals,Ninth Circuit.
July 26, 1982.

Appeal from the United States District Court for the Southern District of California; Leland C. Nielsen, Judge.


1
Marc B. Geller, San Diego, Cal., for defendant-appellant.


2
George D. Hardy, Asst. U. S. Atty., San Diego, Cal., argued for plaintiff-appellee; M. James Lorenz, U. S. Atty., George D. Hardy, Asst. U. S. Atty., San Diego, Cal., on brief.


3
Before WRIGHT and NELSON, Circuit Judges, and EAST,* District Judge.


4
Following our opinion of May 18, 1981, as corrected on September 8, 1981 (656 F.2d 1302), the government petitioned for a writ of certiorari.  The writ was granted by the Supreme Court of the United States.


5
On June 14, 1982, that Court vacated the judgment of this court and remanded for further consideration in light of United States v. Ross, 456 U.S. ----, 102 S.Ct. 2919, 72 L.Ed.2d ---- (1982).


6
Having considered that opinion, we conclude that Ross controls.  This court's opinion is vacated, the judgment of the district court is AFFIRMED, and the mandate of this court shall issue now.



*
 Honorable William G. East, Senior United States District Judge, District of Oregon, sitting by designation